DETAILED ACTION
Claims 1-13 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a composition.
II, claim(s) 9-13, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suzuki et al (U.S. Patent 5,885,334) in view of Maejima et al (U.S. Patent Application Publication 2008/0038996).  Suzuki discloses a polishing composition comprising silica particles and water (Col 4 lines 31-39, Col. 5 lines 38-46 discloses colloidal silica particles Col. 7 lines 51 Col. 8 lines 46 discloses distilled water); characterized in that the polishing composition further comprises an alkaline component (Col. 6 lines 56-60) and SiO2 dissolved in the polishing composition (silicic acid acid) such that the dissolved SiO2 is present in amounts preferable 0.05 to about 5% (Col. 6 lines 51-55) and the silica particles are present in amounts from about 0.005 to about 5% by weight (Col. 5 lines 38-46) which renders obvious the mass ratio of SiO2 dissolved in the polishing composition to SiO2 of the silica particles is 0.100 to 1.500 :1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I). Suzuki is silent as to wherein the composition comprises a tetraalkylammonium ion such that the mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles is 0.00 to 1.5: 1. Maejima discloses a polishing composition comprising silica particles (Paragraph [0025], [0031]) prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the tetraalkylammonium ion to amount including Applicant’s claimed amount of a mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles from amounts including 0.400 to 1.500 :1 in order to effectively achieve the desired pH to prevent aggregation of the concentration of silica particles to provide stability and to adjusting the conductivity of the polishing composition to adjust the polishing speed as taught by the modified teachings of Suzuki in view of Maejima (Maejima Paragraphs [0036], [0042]-[0047], MPEP 2144.05(II)(A)). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Suzuki to include the tetraalkylammonium ion as rendered obvious by Maejima because . 
During a telephone conversation with Benjamin Prebyl on December 29, 2021 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (U.S. Patent 5,885,334) in view of MAJIMA et al (U.S. Patent Application Publication 2008/0038996).  
With regards to claims 1 and 8, Suzuki discloses a polishing composition comprising silica particles and water (Col 4 lines 31-39, Col. 5 lines 38-46 discloses colloidal silica particles Col. 7 lines 51 Col. 8 lines 46 discloses distilled water); characterized in that the polishing composition further comprises an alkaline component (Col. 6 lines 56-60) and SiO2 dissolved in the polishing composition (silicic acid acid) such that the dissolved SiO2 is present in amounts preferable 0.05 to about 5% (Col. 6 lines 51-55) and the silica particles are present in amounts from about 0.005 to about 5% by weight (Col. 5 lines 38-46) which renders obvious the mass ratio of SiO2 dissolved in the polishing composition to SiO2 of the silica particles is 0.100 to 1.500 :1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I). 
Suzuki does not explicitly disclose as to wherein the composition comprises a tetraalkylammonium ion such that the mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles is 0.00 to 1.5: 1 wherein the polishing composition is used for elimination of a laser mark of a silicon wafer.
Maejima discloses a polishing composition comprising silica particles (Paragraph [0025], [0031]) characterized in that the polishing composition further comprises tetraalkylammonium ion (Paragraph [0038]-[00039]) wherein the quaternary ammonium ion in the form of tetramethylammonium ion and tetraethylammonium ion (Paragraph [0039]) is present in amounts to provide the desired pH to prevent the aggregation of the concentration of silica particles to provide stability (Paragraph [0036]) and in order to provide the desired conductivity of the polishing composition to adjust the polishing speed with regards to the silica abrasives (Paragraphs [0042]-[0047]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the tetraalkylammonium ion to amount including Applicant’s claimed amount of a mass ratio of the tetraalkylammonium ion to SiO2
Suzuki as modified by Maejima renders obvious the composition of claim 1 and therefore renders obvious the properties the composition and the use of the composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) MPEP 2112.02 (II). Therefore the composition as rendered obvious by Suzuki as modified by Maejima renders obvious any “use” of the claim including the polishing composition is used for elimination of a laser mark of a silicon wafer because such composition is identical in chemical composition and such use or properties are inseparable. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Suzuki to include the tetraalkylammonium ion as rendered obvious by Maejima because the reference of Maejima teaches that the quaternary ammonium ion in the form of tetramethylammonium ion and tetraethylammonium ion (Paragraph [0039]) adjust the 
With regards to claim 2, the modified teachings of Suzuki renders obvious wherein the tetraalkylammonium ion is derived from a compound selected from the group consisting of an alkali silicate, a hydroxide, a carbonate, a sulfate and a halide (Suzuki Col. 6 lines 56-60 discloses alkali hydroxides, alkali carbonates Maejima Paragraph [0039], discloses tetramethylammonium ion and tetraethylammonium ion) and is present in sufficient amounts to provide the desired pH to prevent the aggregation of the concentration of silica particles to provide stability (Maejima Paragraph [0036]) and in order to provide the desired conductivity of the polishing composition to adjust the polishing speed with regards to the silica abrasives (Maejima Paragraphs [0042]-[0047]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the tetraalkylammonium ion to amount including Applicant’s claimed amount of 0.2% by mass to 8.0% by mass in order to effectively achieve the desired pH to prevent aggregation of the concentration of silica particles to 
With regards to claim 3, the modified teachings of Suzuki renders obvious wherein the dissolved SiO2 is derived from a potassium silicate, a sodium silicate or a mixture of any of these (Suzuki Col. 6 lines 42-44) and the dissolved SiO2 is contained in the polishing composition in an amount of 0.05-5% by weight (Col. 6 lines 51-55) which overlaps Applicant’s claimed amount of 0.1% by mass to 8.0% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).
With regards to claim 4, the modified teachings of Suzuki renders obvious wherein the dissolved SiO2 is a silicate anion (Suzuki Col 6 lines 12-55 discloses silicates such as potassium silicate and sodium silicate can be dissolved in an alkaline aqueous solution). 
With regards to claim 5, the modified teachings of Suzuki renders obvious wherein the tetraalkylammonium ion is a tetramethylammonium ion, a tetraethylammonium ion or mixture of any of these (Maejima Paragraph [0039]).
With regards to claim 6, the modified teachings of Suzuki renders obvious wherein the silica particles have an average primary particle diameter of 50nm (Col. 5 lines 15-26) which renders obvious wherein the average primary particle diameter is of 1nm to 100nm and the polishing composition has a silica concentration based on the silica particles of 0.005-5 wt% (Suzuki Col. 5 lines 38-46) which overlaps Applicant’s 
With regards to claim 7, the modified teachings of Suzuki renders obvious wherein the polishing composition has a pH of 8.5 to 13 (Suzuki Col. 6 lines 65-67, Col.  7 lines 1-13) which overlaps Applicant’s claimed pH of 11 to 13. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713